Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Particularly, claims 5-8 recite limitations for “a warped surface” and “a warped sacrificial support” which do not find support from the specification or figures in accordance with the definition of warped being “twisted out of a natural or normal shape”.  Instead, it appears that the surface and similarly the support are not warped but curved. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the “warped sacrificial support” limitation is created but there is no step included in which such support is sacrificed or removed that would make it a sacrificial support instead of just a support layer.  

Claims 1,2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a substrate” in line 5 and it is not clear if this is the same substrate as introduced in line 2 or a new element.  
Claim 2 recites the limitation "said second external surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “a transfer operation is performed” in line 2 and it is not clear if this is the same transfer operation as the “first transfer operation” as recited by claim 1 or a different limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling et al. (US 20160176126 A1, hereinafter “Kissling”) and further in view of Noirot et al. (US 20160263698 A1, hereinafter “Noirot”)
Regarding Claim 1, Kissling discloses a method for fabricating a composite timepiece or jewellery component (par. 0004) comprising at least one decoration affixed to a substrate (par. 0026) which has at least one apparent surface intended to remain visible (fig. 3), wherein the following operations are performed in this order: in an initial operation, making a base in a substrate (par. 0005 third step) which has at least one apparent surface intended to remain visible (fig. 3); performing a first coating operation wherein each said polished apparent surface comprised in said base is coated with a deposition of a first transparent or coloured semi-transparent layer of a first material (par. 0005 fourth step) performing a first transfer operation of affixing and bonding at least one decorative element on a first external surface comprised in said first layer (par. 0005 fifth step); performing a second coating operation wherein said first layer and each said decorative element carried by said first layer is coated with a deposition of a second layer of a transparent treatment material (par. 0005 eight step)
Kissling does not explicitly disclose the first polishing operation for mirror polishing each said apparent surface intended to be seen by the user in the order as specified by the claim, nor that the first coating operation and second coating operation are by a dry process, or PVD or CVD or ALD process, or lacquering or zapon varnish process.  
Noirot discloses a process for decorating a timepiece component in which a surface is first prepared and then in a first polishing operation [E2], mirror polishing each said apparent surface intended to be seen by the user (fig. 1).  Noirot also discloses that coating operations for a decoration may be done by process such as lacquering of PVD processes (par. 0003).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kissling to include the first polishing operation of Noirot for the benefit of creating a very smooth polish or other appearance to the surface to be viewed and decorated as disclosed by Noirot (par. 0037-0038).  Further, using the processes of lacquering or PVD process of Noirot for the coating operations would have been obvious given that they are specific ways to accomplish the process disclosed by Kissling in lieu of particular instructions on what the processes to use for layering and similarly common in the art.  

Regarding Claim 2, Kissling further discloses that at least a second coating operation, in a final machining operation a polishing operation is performed on said second external surface comprised in said second layer (par. 0005 ninth step).
Regarding Claim 3, Kissling further discloses that after said first coating operation, an intermediate machining operation is performed wherein geometric alignment is performed on said first layer (par. 0005 sixth step).
Regarding Claim 9, Kissling further discloses that during said initial operation said base is made with at least one machined receiving surface for receiving at least one said decorative element or one marking (par. 0005 step 3). 
Regarding Claim 16, Kissling further discloses that an epoxy varnish may be chosen as the material of said second layer (par. 0040)
Regarding Claim 17, Noirot further discloses that for the first step of choosing a substrate a mother of pearl substrate is chosen (par. 0055)
Regarding Claim 18, Kissling further discloses that during said initial operation a ceramic substrate is chosen (par. 0005)
Regarding Claim 19, Kissling further discloses that the timepiece component is fabricated to form an external element or a dial (abstract).
Regarding Claim 20, Kissling further discloses a watch comprising the timepiece component (abstract).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kissling and Noirot as applied to claim 1 above, and further in view of Oliveira (US 20160266551 A1). 
Regarding Claim 4, Kissling and Noirot do not explicitly disclose that when in the transfer operation at least one marking is applied by pad printing to said first external surface of said first layer.
Oliveria discloses that a transfer operation is performed, during which at least one marking is applied by pad printing to an external surface [E20] (fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pad printing of Oliveria to apply markings to the external surface with the process of Kissling and Noirot because it has the advantage of greatly increasing the number of ways in which a timepiece can be decorated (par. 0013).

Claim 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling and Noirot as applied to claim 1 above, and further in view of Ikefuchi (JP 07104075 A). 
Regarding Claim 10, while Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059), Kissling and Noirot do not explicitly disclose that during said initial operation, said base is made with at least one hollow housing for receiving an intermediate decorative layer in a coloured material different from the material of said base.
Ikefuchi teaches wherein, during said initial operation, at least one said structure is made with at least one hollow housing for receiving an intermediate decoration layer (such as one of the other multi-needle holes) in a colored material (such various different colored materials of small plate 5, including skin, shellfish, precious stones, opal, wood, paper, cork) different from the material of said structure (See, for example, Fig 1-8, [0009-0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the hollow housing for receiving an intermediate decorative layer of Ikefuchi to Kissling and Noirot as it allows for placement of overlapping decorative elements of different material or color in a method that improves the efficiency and quality of the dial (par. 0008).
Regarding Claim 12, Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059) which is equivalent to the limitation that between said first coating operation and said second coating operation, at least one intermediate coating operation is performed during which there is deposited or affixed, in at least one said housing, an intermediate decoration in a coloured material different from the material of said base and/or the material of said first layer.
Regarding Claim 14, Kissling discloses that following coating and placing a decoration a step of leveling is available (par. 0005).   As the intermediate coating operation similarly coats a layer and deposits a decoration, an intermediate layer and intermediate decoration, it would have been obvious to one having ordinary skill in the art that a leveling operation be performed after this intermediate operation as well, and such a leveling operation would thereby confine the intermediate layer to the housing as discussed with claim 12 above such as the purpose of having the hollow housing.  

Claim 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kissling and Noirot as applied to claim 3 above, and further in view of Ikefuchi and  Larriere et al. (EP 3336614 A1, hereinafter “Larriere”).
Regarding Claim 11, while Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059), Kissling and Noirot do not explicitly disclose that during said initial operation, the first layer is made with at least one hollow housing for receiving an intermediate decorative layer in a coloured material different from the material of said base.  
Ikefuchi teaches wherein, during said initial operation, at least the base is made with at least one hollow housing for receiving an intermediate decoration layer (such as one of the other multi-needle holes) in a colored material (such various different colored materials of small plate 5, including skin, shellfish, precious stones, opal, wood, paper, cork) different from the material of said structure (See, for example, Fig 1-8, [0009-0013]), Ikefuchi does not disclose that it is the first layer that has the hollow housing.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the hollow housing for receiving an intermediate decorative layer of Ikefuchi to Kissling and Noirot as it allows for placement of overlapping decorative elements of different material or color in a method that improves the efficiency and quality of the dial (par. 0008).
Ikefuchi does not disclose that it is the first layer that has the hollow housing.  
	Larriere discloses that a first layer [2] cover a substrate [1] and then be etched to form recesses [3] equivalent to hollow housing in the first layer that receives another decorative layer [4] (fig. 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to see from Larriere that the hollow housing and intermediate layer for decoration as taught by Ikefuchi may be similarly implemented in the first layer as done by Larriere and done so that solution does not require use of expensive photolithography equipment but may be performed by conventional equipment for mechanical etching (par. 0011).
Regarding Claim 13, Noirot further discloses using masking techniques to deposit a plurality of layers of different colors in different locations on the surface of the dial (par. 0059) which is equivalent to the limitation that between said first coating operation and said second coating operation, at least one intermediate coating operation is performed during which there is deposited or affixed, in at least one said housing, an intermediate decoration in a coloured material different from the material of said base and/or the material of said first layer.
Regarding Claim 15, Kissling discloses that following coating and placing a decoration a step of leveling is available (par. 0005).   As the intermediate coating operation similarly coats a layer and deposits a decoration, an intermediate layer and intermediate decoration, it would have been obvious to one having ordinary skill in the art that a leveling operation be performed after this intermediate operation as well, and such a leveling operation would thereby confine the intermediate layer to the housing as discussed with claim 12 above such as the purpose of having the hollow housing.  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lauper et al. (US 20150289613 A1) discloses a decorative piece includes a support made of a material in which at least one hollow is arranged so that at least one aesthetic element is housable therein.
Jeanrenaud et al. (US 20120244326 A1) discloses an enameled part for a dial with a ceramic substrate coated with multiple enamel layers wherein the metallised or non-metallised decorations have a substantially equivalent rendering to the main enamelling of the part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833